UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):February 29, 2012 NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania (State or Other Jurisdiction of Incorporation) 000-22537-01 23-2215075 (Commission File Number) (IRS Employer Identification No.) Philadelphia and Reading Avenues, Boyertown, PA 19512 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (800) 822-3321 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 8 – Other Events Item 8.01 Other Events National Penn Bancshares, Inc. is participating in the Keefe, Bruyette and Woods Regional Bank Conference being held in Boston, Massachusetts on February 29 and March 1, 2012.National Penn’s presentation is on Wednesday, February 29, 2012, at 11:10 a.m. Eastern Time. National Penn’s slide presentation is furnished in this Report, pursuant to this Item 8.01, as Exhibit 99.1, and is incorporated herein by reference. Without limiting the generality of the foregoing, the text of the slide entitled “Safe Harbor Regarding Forward Looking Statements” is incorporated by reference into this Item 8.01. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1Slide presentation for National Penn Bancshares, Inc. made on February 29, 2012 at 11:10 a.m. (EST)(furnished pursuant to Item 8.01 hereof). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL PENN BANCSHARES, INC. Date: February 29, 2012 By: /s/ Scott V. Fainor Name: Scott V. Fainor Title: President & CEO 3 EXHIBIT INDEX Exhibit Number Description Slide presentation for National Penn Bancshares, Inc. made on February 29, 2012 at 11:10 a.m. (EST)(furnished pursuant to Item 8.01 hereof). 4
